PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,107,720
Issue Date: August 31, 2021
Application No. 16/704,894
Filed: December 05, 2019
For: METHODS OF MANUFACTURING VERTICAL SEMICONDUCTOR DIODES USING AN ENGINEERED SUBSTRATE
:
:
:
:	NOTICE
:
:
:


This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed October 26, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

A review of the record shows the Office processed a payment of $790.00 on May 27, 2021, as authorized by the applicant. However, the payment was insufficient to grant the request at the time. Since the present request and itemization contains the correct total of $1,035.00, the previously submitted $790.00 is considered as an overpayment and has been credited back to the deposit account. 

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions